IN THE INTEREST OF:                            )
S.S., a child under seventeen years of age.    )
                                               )
LAWRENCE COUNTY JUVENILE                       )
OFFICE,                                        )
                                               )
               Petitioner-Respondent,          )
                                               )
               vs.                             )       No. SD36181
                                               )
B.S.,                                          )       Filed: March 18, 2020
                                               )
               Respondent-Appellant.           )

         APPEAL FROM THE CIRCUIT COURT OF LAWRENCE COUNTY

                  Honorable Scott S. Sifferman, Associate Circuit Judge

AFFIRMED

        The trial court terminated the parental rights of B.S. (“Mother”), the mother of

S.S. (“Child”), finding: (1) that Child had been in foster care for at least 15 of the last 22

months, under section 211.447.2(1); (2) that Mother failed to provide for the support of

Child, under section 211.447.5(1)(b); (3) that Child had been neglected, under section

211.447.5(2); and (4) that the factors that caused Child to be brought into the custody of

the Lawrence County Children’s Division under the jurisdiction of the trial court




                                              1
continued to exist and would continue to exist for an unknown period of time, under

section 211.447.5(3). Mother challenges the grounds as against the weight of the

evidence. If any ground exists, we need not address all the grounds. “Only one statutory

termination ground is needed to sustain the judgment.” Interest of Z.L.G., 531 S.W.3d
653, 655-56 (Mo.App. S.D. 2017) (en banc). We shall address Point III, the question of

whether the factors that caused Child to be brought into custody still exist and will

continue to exist for an unknown period of time (commonly referred to as a “failure to

rectify”). We answer that question “yes” and affirm the judgment of the trial court.

         The facts relevant to the termination of parental rights are fairly straightforward and

not contested. Child’s eldest sibling claimed that she had been sexually assaulted by their

father (“Father”). Father was criminally charged, but the criminal trial had not taken place at

the time of the termination of parental rights hearing. Father was ordered to have no contact

with his children, including Child. 1 Mother did not believe the allegations and sided with

Father. She admitted at the hearing that Child could not reside with her because of Father’s

presence and could not reside with them in the near future. Mother is dependent upon Father

and Father is dependent for his care on Mother. Mother has no plans to change her home to

one without Father.

         The conditions that caused Child to come into the jurisdiction of the court were the

result of the allegations of sexual abuse of Child’s eldest sister by Father and the ensuing court

order that Father have no contact with Child. Mother admits those conditions continued to

exist at the time of the hearing and will continue for an unknown time. Mother cannot care for

Child as long as Father is in the home and Mother has chosen to remain in the home with

1
 At the time of the termination of parental rights hearing, Child’s eldest sibling was over the age of
eighteen. Further, Child’s next eldest sibling would turn eighteen the week of the hearing and that case was
dismissed on the day of the hearing. This matter now concerns only Child.


                                                     2
Father. 2

         Point III is denied. One ground exists on which to base the termination of Mother’s

parental rights. The judgment is affirmed.



Nancy Steffen Rahmeyer, J. – Opinion Author

Gary W. Lynch, P.J. – Concurs

William W. Francis, Jr., J. – Concurs




2
  Mother argues that she substantially complied with the terms of the written service agreement; however, the
thrust of the service agreement was to facilitate the relationship between Mother and Child. The evidence
indicated that Mother’s efforts during therapy involved convincing all three of her children that Father had not
sexually assaulted Child’s sister. Attending the classes and therapy did not resolve the issue before Children’s
Services.


                                                      3